 


109 HCON 293 IH: Supporting the observance of a Campaign to End AIDS Advocacy Day, and for other purposes.
U.S. House of Representatives
2005-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 293 
IN THE HOUSE OF REPRESENTATIVES 
 
November 8, 2005 
Mrs. Christensen (for herself, Mr. Honda, and Ms. Bordallo) submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
 
CONCURRENT RESOLUTION 
Supporting the observance of a Campaign to End AIDS Advocacy Day, and for other purposes. 
  
Whereas The Campaign to End AIDS (C2EA) is people living with HIV/AIDS and individuals, coalitions, and organizations, all united in action to demand a far more urgent and effective response by the Government to end the pandemic and to help people living with HIV/AIDS; 
Whereas thousands of people nationwide will have traveled by caravan to Washington, DC, from November 5 to 8 to advocate for domestic and global HIV/AIDS resources; 
Whereas fully funding treatment and support services for all people living with HIV everywhere in the world will improve the quality of their lives; 
Whereas increasing HIV prevention at home and abroad, guided by the best science combined with increased research, more effective treatments, and better prevention tools, is key to stopping the HIV/AIDS epidemic; 
Whereas fighting AIDS stigma and protecting the civil rights of all people with HIV and AIDS everywhere is important to all Americans; 
Whereas observing a Campaign to End AIDS Advocacy Day would provide a unique opportunity to highlight the importance of empowering advocates with the resources to end the spread of the disease; and 
Whereas it would be appropriate to observe November 8, 2005, as Campaign to End AIDS Advocacy Day: Now, therefore, be it 
 
That the Congress— 
(1)supports the observance of Campaign to End AIDS Advocacy Day in order to provide a special opportunity to offer education on the importance of HIV prevention and treatment; 
(2)salutes the HIV/AIDS advocates from throughout the United States who have traveled to the Nation’s Capital to educate lawmakers on key HIV/AIDS issues; 
(3)recognizes the importance of fully funding key domestic and global HIV/AIDS programs including Medicaid, the Ryan White Comprehensive AIDS Resources Emergency Act, and the Global AIDS Fund; and 
(4)urges all Americans to use this opportunity to promote awareness about HIV/AIDS testing, treatment, care, and prevention. 
 
